United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2285
Issued: August 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed a timely appeal from a June 1, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying modification of its
loss of wage-earning capacity determination. The Board also has jurisdiction over a July 1, 2010
nonmerit decision denying his request for reconsideration. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) appellant has established OWCP’s July 26, 2007 wage-earning
capacity determination should be modified; and (2) whether OWCP properly refused to reopen
his case for further review of the merits pursuant to 5 U.S.C. § 8128(a). Appellant contends it
erred in denying modification of the wage-earning capacity decision.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 14, 2005 appellant, then a 45-year-old tractor trailer operator, filed a
traumatic injury claim alleging that on that day he injured his right shoulder while unloading the
van. OWCP accepted the claim for right shoulder impingement syndrome and right elbow strain
and authorized right arthroscopic rotator cuff repair surgery, which occurred on March 16, 2005.
On June 16, 2005 appellant accepted a position with the employing establishment as a
modified tractor trailer operator. The position required no reaching above the shoulder and
repetitive movements; lifting up to five pounds; may operate a personal vehicle for transportation
to and from work for 30 minutes a hour and one hour a day and an eight-hour workday with two
15-minute breaks. The duties of the position included filing, answering the dispatch telephone,
hand forms to the drivers and acting as a dispatch clerk which involved intermittent standing and
sitting.
By decision dated July 26, 2007, OWCP reduced appellant’s compensation to zero
finding that his actual earnings as a modified tractor trailer operator effective June 16, 2005
fairly and reasonably represented his wage-earning capacity. It determined that his actual
earnings met or exceeded his wages at the time of his injury.
On December 11, 2009 appellant filed a recurrence of disability claim on the grounds that
his rehabilitation job had been revoked and he was not working. He filed a claim for wage-loss
compensation beginning November 18, 2009.
On January 8, 2010 OWCP advised appellant of the evidence required to modify a loss of
wage-earning capacity determination. It noted that he was losing time from work because no
work was available from the employer. OWCP provided appellant 30 days to submit
rationalized medical evidence showing that he sustained a change in his injury-related condition.
On May 14, 2010 appellant requested modification of OWCP’s 2007 wage-earning
capacity decision and submitted evidence in support of his claim. On March 8, 2010
Dr. Arthur J. Ting, a treating Board-certified orthopedic surgeon, performed right knee
arthroscopy surgery based on diagnoses of right knee oleranon bursitis and right knee
degenerative joint disease. In a January 22, 2009 report, Dr. Scott Canada, a treating
chiropractor, stated that he had been treating appellant since 2006 for extreme forearm pain.
By decision dated June 1, 2010, OWCP denied modification of its July 26, 2007 wageearning capacity decision.
On June 21, 2010 appellant requested reconsideration and resubmitted the March 8, 2010
report from Dr. Ting.
By decision dated July 1, 2010, OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
2

wages.2 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
The Board has held that OWCP may accept a limited period of disability without
modifying a standard wage-earning capacity determination.6 This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination.7 This narrow exception is only
applicable for brief periods of medical disability. It does not apply to situations where there is a
wage-earning capacity determination in place and the employee claims additional wage-loss
compensation due to the withdrawal of light-duty work.8
When a formal loss of wage-earning capacity determination is in place and light duty is
withdrawn, the proper standard of review is not whether appellant sustained a recurrence of
disability, but whether OWCP should modify its decision according to the established criteria for
modifying a formal loss of wage-earning capacity determination.9 Office procedures provide
that when the employing establishment has withdrawn a light-duty assignment, which
accommodated the claimant’s work restrictions and a formal wage-earning capacity decision has
been issued, the decision will remain in place, unless one of the three accepted reasons for
modification applies.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained employment-related right shoulder impingement
syndrome and right elbow strain. Following right shoulder arthroscopic surgery, appellant
2

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

3

Sharon C. Clement, 55 ECAB 552 (2004).

4

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

5

Id.

6

See Katherine T. Kreger, 55 ECAB 633 (2004).

7

Id.

8

see generally D.M., 59 ECAB 164 (2007); K.R., Docket No. 09-415 (issued February 24, 2010) (the fact that a
claimant voluntarily transferred to a position which provided fewer hours of work than the position for which the
wage-earning capacity was based is not a basis for modification of a wage-earning capacity decision).
9

K.R., supra note 8; Katherine T. Kreger, supra note 6.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(5) (October 2009).

3

returned to work as a modified tractor trailer operator with the employing establishment. By
decision dated July 26, 2007, OWCP determined that he had no loss of wage-earning capacity as
his actual earnings as a modified tractor trailer operator fairly and reasonably represented his
wage-earning capacity.
Appellant filed a claim requesting compensation for wage loss beginning November 18,
2009 and a recurrence claim on December 11, 2009 based on the revocation of his modified job.
He requested modification of the July 26, 2007 wage-earning capacity decision.
Appellant did not submit any evidence to establish that OWCP’s original wage-earning
capacity decision was erroneous. OWCP based its loss of wage-earning capacity determination
on his actual earnings as a modified tractor trailer operator beginning June 16, 2005. It found
that appellant’s actual earnings fairly and reasonably represented his wage-earning capacity.
OWCP’s determination was consistent with section 8115(a) of FECA which provides that the
wage-earning capacity of appellant is determined by his actual earnings if his actual earnings
fairly and reasonably represent his wage-earning capacity.11 It properly noted that appellant had
received actual earnings as a modified tractor trailer operator for more than 60 days at the time of
its loss of wage-earning capacity determination and there is no evidence that the position was
make-shift, temporary, seasonal or otherwise inappropriate for a wage-earning capacity
determination.12
Appellant contended that he now has a loss of wage-earning capacity as he is no longer
working full time as a modified tractor trailer operator. As a formal wage-earning capacity was
in effect at the time that the employing establishment took away his position, he must show a
basis for modification of that decision to be entitled to wage-loss compensation on or after
November 18, 2009.13
The Board finds that appellant has not established that modification of OWCP’s July 26,
2007 wage-earning capacity determination is warranted. Appellant did not allege that he was
retrained or otherwise vocationally rehabilitated and, as noted, there is no evidence that the
original wage-earning capacity determination was erroneous. Furthermore, the evidence does
not establish a material change in his employment-related condition.
Appellant submitted a March 8, 2010 surgical report for his right knee and a January 22,
2009 report from Dr. Canada, a treating chiropractor, who related treating appellant for extreme
forearm pain since 2006. Dr. Canada’s opinion is insufficient to support a worsening of
appellant’s accepted right shoulder condition. In assessing the probative value of chiropractic
evidence, the initial question is whether the chiropractor is a “physician” as defined under
section 8101(2) of FECA. A chiropractor is not considered a physician unless it is established
that there is a spinal subluxation as demonstrated by x-ray to exist.14 Dr. Canada did not
11

A.P., 58 ECAB 198 (2006); David L. Scott, 55 ECAB 330 (2004).

12

D.S., 58 ECAB 392 (2007); Selden H. Swartz, 55 ECAB 272 (2004).

13

See D.S., supra note 12.

14

Paul Foster, 56 ECAB 208 (2004); Cheryl L. Decavitch, 50 ECAB 397 (1999).

4

diagnose a spinal subluxation as demonstrated by x-ray rather he provided an opinion on
appellant’s forearm. He is not a physician as defined under FECA and his opinion is of no
probative medical value.
Dr. Ting’s report concerned appellant’s right knee a condition not accepted as
employment related. He did not provide any opinion as to the status of appellant’s right shoulder
or elbow conditions. Dr. Ting did not address disability from work due to the accepted
conditions.
Compensation for loss of wage-earning capacity is based upon loss of the capacity to earn
and not on actual wages lost.15 Absent a showing that the wage-earning capacity should be
modified, appellant has no disability under FECA and is not entitled to compensation for wage
loss based on the withdrawal of his limited-duty position.16 Accordingly, OWCP properly
denied his claim for wage-loss compensation as he had not established modification of the
established wage-earning capacity determination and properly denied modification of its July 26,
2007 wage-earning capacity decision.
On appeal, appellant contends that the modified job he accepted, which was the basis for
the July 26, 2007 wage-earning capacity decision, was for four hours a day and that he actually
worked an eight-hour day. Contrary to his contention, the evidence of record shows that the
modified job offered, and accepted by appellant was an eight-hour a day position. Appellant
argued that he was not working as a tractor trailer operator, but as a dispatcher since those duties
complied with his restrictions and that his wages in the modified position did not exceed his
date-of-injury wages. He did not work as a tractor trailer operator as he was unable to perform
the duties of that position the employing establishment provided appellant with a modified
tractor trailer operator within his restrictions and duties of a dispatcher. The issue is not the title
of the position, but the duties and restrictions noted in the modified job offer. There is no
evidence in the record supporting appellant’s argument that the wages from his modified job did
not meet or exceed the wages of his date-of-injury job. Appellant has not provided any evidence
showing that the original wage-earning capacity decision was erroneous or that his accepted
condition had worsened. He continued to work in the modified job until the employing
establishment withdrew the job. As noted, OWCP procedures provide that when the employing
establishment has withdrawn a light-duty assignment, the formal wage-earning capacity decision
will remain in place unless one of the three accepted reasons for modification are met. Appellant
has not established that modification is warranted as none of the accepted reasons for
modification were met.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.

15

Marie A. Gonzales, 55 ECAB 395 (2004).

16

K.R., supra note 8.

5

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,17
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by it; or (3) submit relevant and pertinent new evidence not previously considered by
OWCP.18 To be entitled to a merit review of OWCP decision denying or terminating a benefit, a
claimant also must file his or her application for review within one year of the date of that
decision.19 When a claimant fails to meet one of the above standards, it will deny the application
for reconsideration without reopening the case for review on the merits.20
ANALYSIS -- ISSUE 2
In his June 21, 2010 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by it. With regards to evidence, he resubmitted a March 8, 2010
report from Dr. Ting which OWCP considered in its June 1, 2010 decision denying modification
of his wage-earning capacity decision. The submission of evidence which repeats or duplicates
evidence that is already in the case record does not constitute a basis for reopening a case for
merit review.21 Appellant did not provide any relevant and pertinent new evidence to the issue
of whether modification of the July 26, 2007 wage-earning capacity decision was warranted.
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion, noted above, for reopening a claim for merit review. Furthermore, appellant also
has not shown that OWCP erroneously applied or interpreted a specific point of law or advanced
a relevant new argument not previously submitted. Therefore, OWCP properly denied his
request for reconsideration.
CONCLUSION
The Board finds that appellant has not established OWCP’s wage-earning capacity
determination should be modified and that it properly denied his request for a merit review.

17

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
18

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218 (issued
July 24, 2009).
19

Id. at § 10.607(a). Robert G. Burns, 57 ECAB 657 (2006); see S.J., Docket No. 08-2048 (issued July 9, 2009).

20

Id. at § 10.608(b). Tina M. Parrelli-Ball, 57 ECAB 598 (2006); see Y.S., Docket No. 08-440 (issued March 16,
2009).
21

M.E., 58 ECAB 694 (2007); D’Wayne Avila, 57 ECAB 642 (2006); A.L., Docket No. 08-1730 (issued
March 16, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 1 and June 1, 2010 are affirmed.
Issued: August 11, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

